DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on December 17th, 2020 has been acknowledged.  By this amendment, claims 1, 6, 7, 9-11, 13, 16, 17, 22 and 23 have been amended.  Accordingly, claims 1-23 are pending in the present application in which claims 17-20 have been withdrawn from further consideration.  Claims 1, 13, and 17 are in independent form.  Applicant’s amendment to claim 9 had obviated the claim objection in in the previous office action.  Applicant’s amendment to claim 16 had obviated the 112(b) rejection indicated in the previous office action.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (U.S. Pub. 2016/0225915), of record, in view of Karpov et al. (U.S. Pub. 2018/0226509), newly cited.
xSn1-xOyN1-y) (see paragraph [0025] and figs. 1-3).

    PNG
    media_image1.png
    465
    775
    media_image1.png
    Greyscale

In view of the above, Qiu teaches that the channel material of a first composition may include (In, Zn, Sn, Ga, Ba, La, Al, Mg and their mixtures) (see paragraph [0021]) and the materials for the contact buffer material is of a second composition (In, Zn, Sn, Ga, Ba, La, Al, Mg and their mixtures) (see paragraph [0025]), therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to select a first material for a first composition for the material of the channel material and a second material for a second composition for the material of the contact buffer material so that the contact buffer material is of a second composition that is different than the first composition of the channel material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Qiu is silent to wherein the gate dielectric in direct contact with the channel material.


    PNG
    media_image2.png
    556
    911
    media_image2.png
    Greyscale

KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Qiu in combination with Karpov discloses wherein the second composition comprises oxygen and at least one of In, Sn, Ir, Ti, Sb, Zn, or Al (see paragraph [0025] of Qiu).

In re claim 4, as applied to claim 2 above, Qiu in combination with Karpov discloses wherein the second composition comprises two or more of In, Sn, Ir, Ti, Sb, Zn, or Al (i.e, InxSn1-xOyN1-y, for example) (see paragraph [0025] of Qiu).
In re claim 5, as applied to claim 4 above, Qiu in combination with Karpov discloses wherein the second composition comprises InSnOx (InxSn1-xOyN1-y, for example) (see paragraph [0025] of Qiu).
In re claim 6, as applied to claim 1 above, Qiu in combination with Karpov discloses wherein the at least one of the source contact metallization 130 and the drain contact metallization 140 is in direct contact with the contact buffer material 120 and the contact buffer material 120 is in direct contact with the channel material 110 (see paragraphs [0008], [0021] and figs. 1-3 of Qiu).
In re claim 7, as applied to claim 6 above, Qiu and Karpov are silent to wherein the second composition has a greater atomic % of at least one of In, Sn, Ir, Ti, Sb, Zn, or Al than the first composition.
However, since Qiu teaches that various materials and mixtures of the oxygen and metals may be selected for the second composition of the contact buffer material 120.  Therefore, it would have been obvious to one of ordinary skill in the art to select a mixtures of oxygen and metals for the second composition of the contact buffer material so that the second composition has a greater atomic % of at least one of In, Sn, Ir, Ti, Sb, Zn, or Al than the first composition since it has been held to be within the general 
In re claim 8, as applied to claim 1 above, Qiu in combination with Karpov discloses wherein the contact buffer material 120 separates the channel material 110 from both the source contact metallization 130 and the drain contact metallization 140 by distance of at least 2 nm (see paragraph [0026] of Qiu).  Note that, Qiu discloses that the thickness of the contact buffer material 120 to be in a range of 3 nm to 200 nm, thus, the contact buffer material separates the channel material 110 from both the source contact metallization 130 and the drain contact metallization 140 by a distance of about 3 nm to 200 nm.
In re claim 9, as applied to claim 1 above, Qiu in combination with Karpov discloses wherein the at least one of the source contact metallization and the drain contact metallization comprises at least one of Ti, Cu, Ta, Co, Ni, Pt, Pd, or Al (see paragraph [0039] and figs. 1-3 of Qiu).
In re claim 10, as applied to claim 1 above, Qiu in combination with Karpov discloses wherein the gate electrode 150 is laterally separated from the contact buffer material 120 by one or more dielectric materials 310 (see paragraph [0011] and figs. 1-3 of Qiu).
In re claim 12, as applied to claim 10 above, Qiu in combination with Karpov discloses wherein the dielectric materials 310 comprise the gate dielectric (see paragraph [0030] and figs. 1-7 of Qiu).
.
Claims 13-15, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (U.S. Pub. 2016/0225915) in view of Or-Bach et al. (U.S. Pub. 2014/0145272), both of record, and Karpov et al. (U.S. Pub. 2018/0226509), newly cited.
In re claim 13, Qiu discloses an integrated circuit (IC) structure, including, inter-alia, individual ones of back-end transistor structure 100, comprising: a channel material 110 of a first composition comprising oxygen and one or more metals (a metal oxynitride channel layer) (see paragraphs [0008], [0010], [0021] and figs. 1-3); a gate electrode 150 separated from the channel material 110 by at least a gate dielectric 310 (see paragraph [0011] and figs. 1-3); a source contact metallization 130 (see paragraph [0008] and figs. 1-3), and a drain contact metallization 140 (see paragraph [0008] and figs. 1-3); and a contact buffer material 120 between the channel material 110 and at least one of the source contact metallization 130 and the drain contact metallization 140 (see paragraph [0009] and figs. 1-3), wherein the contact buffer material 120 is of a second composition (In, Zn, Sn, Ga, Ba, La, Al, Mg and their mixtures) (see paragraph [0025]), different than the first composition (In, Zn, Sn, Ga, Ba, La, Al, Mg and their mixtures) (see paragraph [0021]), and comprises oxygen and one or more metals (InxSn1-xOyN1-y) (see paragraph [0025]).
In view of the above, Qiu teaches that the channel material of a first composition may include (In, Zn, Sn, Ga, Ba, La, Al, Mg and their mixtures) (see paragraph [0021]) 
Qiu does not specifically discloses wherein the integrated circuit (IC) structure comprising a plurality of complementary metal-oxide-semiconductor (CMOS) field effect transistor (FET) structures, wherein individual ones of the CMOS FET structures comprise a Group IV crystalline material; and a plurality of back-end transistor structures over the CMOS FET structures, with one or more levels of interconnect metallization therebetween.
However, Or-Bach discloses an integrated circuit (IC) structure 2995 comprising a plurality of complementary metal-oxide-semiconductor (CMOS) field effect transistor (FET) structures (including transistor gate stack regions 2946), wherein individual ones of the CMOS FET structures comprise a Group IV crystalline material (see paragraphs [0072], [0123] and fig. 29F); and a plurality of back-end transistor structures (including transistor source and drain regions 2920) over the CMOS FET structures (see paragraph [0122] and fig. 29F), with one or more levels of interconnect metallization 2948 therebetween (see paragraph [0123] and fig. 29F).
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Qiu and Or-Bach are silent to wherein the gate dielectric in direct contact with the channel material.
However, Karpov discloses in a same field of endeavor, a transistor structure 100, comprising: a channel material 112 of a first composition (a functional metal oxide channel, comprises niobium oxide or vanadium oxide) (see paragraphs [0015], [0017] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Karpov into the transistor structure of Qiu in order to enable the gate dielectric to be in direct contact with the channel material in the transistor structure of Qiu to be formed because Karpov shows that it is well-known in the art to have the gate dielectric to be in direct contact with the channel material in the transistor structure and furthermore the technique facilitating in producing faster and smaller microelectronic devices for use in various electronic products and facilitating for incorporation of functional metal oxides on common microelectronics substrate for use in microelectronic devices (see paragraph [0002] of Karpov).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 14, as applied to claim 13 above, Qiu in combination with Or-Bach and Karpov discloses wherein the channel material comprises a non-planar body of the first composition; and the contact buffer material is adjacent to a sidewall of the non-planar body (see paragraph [0019] of Or-Bach).  Note that, Or-Bach teaches that the transistor structure is of a FinFet transistor and thus the channel material includes a non-planar body.
In re claim 15, as applied to claim 13 above, Qiu in combination with Or-Bach and Karpov discloses wherein the contact buffer material120 is adjacent to a sidewall of the source contact metallization 130 or the drain contact metallization 140 (see paragraph [0008] and figs. 1-3 of Qiu).
In re claim 22, as applied to claim 13 above, Qiu, Or-Bach and Karpov are silent to wherein the second composition has a greater atomic % of at least one of In, Sn, Ir, Ti, Sb, Zn, or Al than the first composition.
However, since Qiu teaches that various materials and mixtures of the oxygen and metals may be selected for the second composition of the contact buffer material 120.  Therefore, it would have been obvious to one of ordinary skill in the art to select a mixtures of oxygen and metals for the second composition of the contact buffer material so that the second composition has a greater atomic % of at least one of In, Sn, Ir, Ti, 
In re claim 23, as applied to claim 22 above, Qiu in combination with Or-Bach and Karpov discloses wherein the first composition comprises oxygen and one or more of In, Ga, Zn, Sn, Ti (see paragraph [0021] of Qiu).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (U.S. Pub. 2016/0225915), of record, in view of Karpov et al. (U.S. Pub. 2018/0226509), newly cited, as applied to claim 10 above, and further in view of Majhi et al. (U.S. Pub. 2011/0121266), newly cited.
In re claim 11, as applied to claim 10 above, Qiu in combination with Karpov are silent to wherein the contact buffer material comprises a liner laterally separating the source or drain contact metallization from the dielectric materials.
However, Majhi discloses in a same field of endeavor, a transistor structure, including, inter-alia, wherein the contact buffer material 1002 comprises a liner laterally separating the source 1070 or drain 1080 contact metallization from the dielectric materials 1044 (see paragraph [0092] and fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Majhi into the transistor structure of Qiu in order to enable wherein the contact buffer material comprises a liner laterally separating the source or drain contact metallization from the dielectric materials in the transistor structure of Qiu to be formed because in doing so the liner effectively electrically isolate the gate structure from the source and drain KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cohen et al.		U.S. Pub. 2014/0183637	July, 2014.
Horii et al.		U.S. Pub. 2013/0292702	November, 2013.
Yamada et al.	U.S. Patent 9,263,527	February, 2016.
Jeon et al.		U.S. Pub. 2011/0168993	July, 2011.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892